EMPLOYEE STOCK OPTION AGREEMENT


        THIS AGREEMENT, entered into as of the Grant Date (as defined in
paragraph 1), by and between the Participant and GERMAN AMERICAN BANCORP, an
Indiana corporation (the “Company”), WITNESSETH THAT:

        WHEREAS, the Company maintains the German American Bancorp 1999
Long-Term Equity Incentive Plan (the “Plan”), which is incorporated into and
forms a part of this Agreement, and the Participant has been selected by the
Stock Option Committee of the Company’s Board of Directors, acting as the
committee administering the Plan (the “Committee”),  to receive a Stock Option
Award under the Plan;  

        NOW, THEREFORE, IT IS AGREED, by and between the Company and the
Participant, as follows:  

 
1.
Terms of Award.  The following terms used in this Agreement shall have the
meanings set forth in this paragraph 1:


 

The “Participant” is ______________.


 

The “Grant Date” is ___________.


 

The number of “Covered Shares” shall be ___ shares of Stock.


 

The “Stock” is the Company’s Common Shares, no par value.


 

The “Exercise Price” is $______ per share.


 

Other terms used in this Agreement are defined elsewhere in this Agreement.


 
2.
Award and Exercise Price.  This Agreement specifies the terms of the option (the
“Option”) granted to the Participant to purchase the number of Covered Shares of
Stock at the Exercise Price per share as set forth in paragraph 1, subject to
adjustment from time to time in accordance with Section 4.02 of the Plan. The
Option is intended to constitute an “incentive stock option” as that term is
used in Internal Revenue Code Section 422 to the maximum extent permissible
thereunder.


 
3.
Exercise Period.  The Option is not immediately exercisable as to any of the
Covered Shares.  Subject to the limitations of this Agreement and of the Plan
(including the provisions of Article VII of the Plan that would limit the period
of exercisability in the event of termination, retirement, disability and death,
and the provisions of Section 5.03(g) of the Plan concerning the Committee’s
rights to cancel the Option prior to its being exercised), the Option shall
become exercisable with respect to 20% of the Covered Shares on each of the
first five anniversary dates of the Grant Date, assuming continued employment
and subject to the other terms and conditions of the Plan. Accordingly, the
Option shall be exercisable as to 100% of the Covered Shares for only one day,
the fifth anniversary of the Grant Date, which shall also be the Expiration Date
as specified by paragraph 4. Notwithstanding the foregoing, the Option shall
become fully exercisable as to all Covered Shares under the circumstances
specified by Article VIII of the Plan, subject to the terms and conditions of
Article VIII.


 
4.
Expiration.  The Option shall not be exercisable after 5:00 p.m., Eastern
Standard Time, on [Fifth Anniversary of Date of Grant] (the “Expiration Date”).


 
5.
Method of Option Exercise.  Subject to the Agreement and the Plan, the Option
may be exercised (as to the number of Covered Shares as to which it is then
exercisable) in whole or in part by filing a written notice with the President
of the Company at its corporate headquarters on any business day during business
hours prior to 5:00 p.m., Eastern Standard Time, on the Expiration Date.  Such
notice shall specify the number of shares of Stock that the Participant elects
to purchase, and shall be accompanied by payment of the Exercise Price for such
shares of Stock indicated by the Participant’s election.  The Option shall not
be exercisable if and to the extent the Company determines that such exercise
would violate applicable state or Federal securities laws or the rules and
regulations of any securities exchange on which the Stock is traded.  If the
Company makes such a determination, it shall use all reasonable efforts to
obtain compliance with such laws, rules or regulations.  In making any
determination hereunder, the Company may rely on the opinion of counsel for the
Company.


 
6.
Funding of Exercise Price; Replacement Options.  Cash payments shall be made in
immediately available funds. All or a portion of the Exercise Price may be paid
by the Participant by delivery of shares of Stock that have been beneficially
owned at least six months and that have an aggregate Fair Market Value on the
date of exercise of the Option (determined in accordance with Section 11.01(m)
of the Plan) that is equal to the amount of cash that would otherwise be
required.  In the event that the Participant tenders Stock in payment (in whole
or in part) of the Exercise Price of Covered Shares that the Participant has
elected to purchase under the Option, the Company shall issue to the Participant
a replacement option of the same type (incentive stock option or other) (a
“Replacement Option”) as the Option exercised (the “Exercised Option”) and with
the same expiration date as the Exercised Option. Such Replacement Option shall
entitle the Participant to purchase a number of shares of Stock equal to the
number of shares tendered to the Company in payment of the Exercise Price under
the Exercised Option, and shall specify a new Exercise Price equal to the Fair
Market Value of the Stock on the date of exercise of the Exercised Option,
determined in accordance with Section 11.01(m) of the Plan. A Replacement Option
shall not be exercisable during the period ending at the close of business of
the day preceding the first anniversary of the date of exercise of the related
Exercised Option and shall never become exercisable and shall be cancelled if,
during such period, the Participant sells any Stock of the Company other than in
payment of the exercise price of another option granted to the Participant by
the Company, or pursuant to a corporate transaction in which all holders of
Stock are obligated to sell or otherwise dispose of their Stock.  Replacement
Options shall be issuable upon exercise of other Replacement Options granted
under this paragraph if all conditions for such issuance are satisfied.


 
7.
Withholding.  All deliveries and distributions under this Agreement are subject
to withholding of all applicable taxes.  At the election of the Participant, and
subject to such rules and limitations as may be established by the Committee
from time to time, withholding obligations as to each Option exercise may be
satisfied through the surrender of shares of Stock that the Participant already
owns or through the Company’s withholding of shares of Stock that the
Participant is purchasing as part of the Option exercise.


 
8.
Transferability.  The Option is not transferable other than as designated by the
Participant by will or by the laws of descent and distribution or pursuant to a
qualified domestic relations order, and during the Participant’s life, may be
exercised only by the Participant.


 
9.
Definitions.  Except where the context clearly implies or indicates the
contrary, a word, term, or phrase used in the Plan is similarly used in this
Agreement.


 
10.
Heirs and Successors.  This Agreement shall be binding upon, and inure to the
benefit of, the Company and its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company’s assets and business.  If any rights
exercisable by the Participant or benefits deliverable to the Participant under
this Agreement have not been exercised or delivered, respectively, at the time
of the Participant’s death, such rights shall be exercisable by the Designated
Beneficiary,  and such benefits shall be delivered to the Designated
Beneficiary, in accordance with the provisions of this Agreement and the Plan.
The “Designated Beneficiary” shall be the beneficiary or beneficiaries
designated by the Participant in a writing filed with the Committee in such form
and at such time as the Committee shall require.   If  a deceased Participant
fails to designate a beneficiary, or if the Designated Beneficiary does not
survive the Participant, any rights that would have been exercisable by the
Participant and any benefits distributable to the Participant shall be exercised
by or distributed to the legal representative of the estate of the
Participant.   If a deceased Participant designates a beneficiary but the
Designated Beneficiary dies before the Designated Beneficiary’s exercise of all
rights under this Agreement or before the complete distribution of benefits to
the Designated Beneficiary under this Agreement, then any rights that would have
been exercisable by the Designated Beneficiary shall be exercised by the legal
representative of the estate of the Designated Beneficiary, and any benefits
distributable to the Designated Beneficiary shall be distributed to the legal
representative of the estate of the Designated Beneficiary.


 
11.
Administration.  The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan.  Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement is final and binding on
all persons.


 
12.
Plan Governs.  The terms of this Agreement shall be subject to the terms of the
Plan, a copy of which may be obtained by the Participant from the office of the
Secretary of the Company; and this Agreement is subject to all interpretations,
amendments, rules and regulations promulgated by the Committee from time to time
pursuant to the Plan.


 
13.
Not An Employment Contract.  The Option will not confer on the Participant any
right with respect to continuance of employment or other service with the
Company or any Subsidiary, nor will it interfere in any way with any right the
Company or any Subsidiary would otherwise have to terminate or modify the terms
of such Participant’s employment or other service at any time.


 
14.
Notices.  Any written notices provided for in this Agreement or the Plan shall
be in writing and shall be deemed sufficiently given if either hand delivered or
if sent by fax or overnight courier, or by postage paid first class mail. 
Notices sent by mail shall be deemed received three business days after mailed
but in no event later than the date of actual receipt.  Notices shall be
directed, if to the Participant, at the Participant’s address indicated by the
Company’s records, or if to the Company, at the Company’s principal executive
office.


 
15.
Fractional Shares.  In lieu of issuing a fraction of a share upon any exercise
of the Option, resulting from an adjustment of the Option pursuant to the Plan
or otherwise, the Company will be entitled to pay to the Participant an amount
equal to the fair market value of such fractional share.


 
16.
No Rights As Shareholder.  The Participant shall not have any rights of a
shareholder with respect to the shares subject to the Option, until a stock
certificate has been duly issued following exercise of the Option as provided
herein.


 
17.
Amendment.  This Agreement may be amended by written Agreement of the
Participant and the Company, without the consent of any other person.


        IN WITNESS WHEREOF, the Participant has executed this Agreement and the
Company has caused this Agreement to be executed in its name and on its behalf,
all as of the Grant Date.

GERMAN AMERICAN BANCORP



By:  

--------------------------------------------------------------------------------

Mark A. Schroeder, President and
Chief Executive Officer


        I hereby acknowledge receipt of a copy of the Plan, the Prospectus of
the Company dated February 13, 2002, related to the Plan, Supplement No. 1 to
the Prospectus dated February 13, 2002, and the Company’s Annual Report on Form
10-K (without exhibits) for the year ended December 31, 200_, and I acknowledge
and agree to be bound by the terms and conditions set forth in this Agreement
and the Plan.

PARTICIPANT:




--------------------------------------------------------------------------------